73154: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90730: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73154


Short Caption:RODRIGUEZ (JUAN) VS. STATECourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CR170210Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:07/09/2018 at 10:30 AMOral Argument Location:Carson City


Submission Date:07/09/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJuan Jose RodriguezJohn Reese Petty
							(Washoe County Public Defender)
						Washoe County Public Defender


RespondentThe State of NevadaAdam Paul Laxalt
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Former)
						
							(Washoe County District Attorney)
						Joseph R. Plater
							(Washoe County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/01/2017Filing FeeAppeal Filing fee waived. Criminal.


06/01/2017Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.17-18303




06/21/2017Order/IncomingFiled District court order. Certified copy of order filed in district court on 04/26/17. Corrected Judgment.17-20493




06/22/2017Order/ProceduralFiled Order of Limited Remand for Designation of Counsel.  District Court Order due:  35 days.17-20767




07/03/2017Order/IncomingFiled District Court Order Appointing Counsel.  Washoe County Public Defender Appointed as Counsel for Appellant.  Filed in district court on 6/30/17.17-22056




07/07/2017Order/IncomingFiled District Court Order. Certified copy of order filed in district court on 06/30/17. Order.17-22493




07/10/2017Notice/IncomingFiled Notice of Appearance (John Reese Petty as counsel for the Appellant).17-22644




07/10/2017Order/ProceduralFiled Order Setting Briefing Schedule. Pursuant to a limited remand, the district court has appointed Washoe County Public Defender as counsel for appellant. Transcript Request Form due: 20 days. Opening Brief and Appendix due: 120 days.17-22729




07/10/2017Notice/IncomingFiled Notice of Appearance (John Reese Petty as counsel for the Appellant).17-22736




07/11/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 04/25/17. To Court Reporter: Molezzo Reporters.17-22949




07/18/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-23857




08/03/2017TranscriptFiled Notice from Court Reporter. Christina Marie Amundson stating that the requested transcripts were delivered.  Dates of transcripts: 04/25/17.17-25837




11/07/2017BriefFiled Appellant's Opening Brief.17-38090




11/07/2017AppendixFiled Joint Appendix.17-38092




12/07/2017MotionFiled Respondent's Motion for Enlargement of Time (Answering Brief).17-42239




12/07/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's Answering Brief due: January 8, 2018.17-42241




01/09/2018BriefFiled Respondent's Answering Brief.18-01051




02/02/2018BriefFiled Appellant's Reply Brief.18-04675




02/02/2018Case Status UpdateBriefing Completed/To Screening.


05/17/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-18956




05/25/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Monday, July 9, 2018, at 10:30 a.m. for 30 minutes in Carson City.18-20221




06/27/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-24480




07/09/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


12/06/2018Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Douglas/Gibbons/Pickering/Hardesty/Parraguirre/Stiglich. 134 Nev. Adv. Opn. No. 95. EN BANC (SC)18-907301




01/02/2019RemittiturIssued Remittitur. (SC)19-00198




01/02/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


01/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on January 7, 2019. (SC)19-00198





Combined Case View